DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present Application for Patent claims the benefit of U.S. Provisional Application No. 62/908,356, titled “RADAR COORDINATION FOR MULTI-RADAR COEXISTENCE," filed September 30, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2021 and April 29, 2020 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:  The first variable in the equation of claim 14 is a subscript “m.”   Similar claim 29 has variable                     
                        
                            
                                s
                            
                            
                                m
                            
                        
                    
                .  Thus, it appears that claim 14 is in error.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Not all the variables in the equations are defined in claims 15 and 30.  In fact, the claims define some variables that are not used in the equations.  As such, the metes and bounds of the claims cannot be fully defined, thus the claims are indefinite.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 – 6 and 22 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogt (US 2016/0124075).
As to claims 1 and 22, Vogt discloses an apparatus, comprising: 
a transmitter radar (Fig. 1 path of item 20) configured to:
generate a first set of phase-shift keying (PSK) modulated phase-coded symbols to convey a plurality of encoded information bits (Para. 51 “Hadamard codes” and “The elements of a code, also referred to as “code values,” are limited to the values +1 and −1, corresponding respectively to phase offsets of 0° and 180°” Fig. 1 item 18 modulator); 
generate a second set of PSK modulated phase-coded symbols as reference symbols having a known phase modulation (Para. 72 “A code set that correlates with (here, for example, is identical to) the code set C.sub.m1, C.sub.m2 used for phase modulation is used for phase demodulation” and Fig. item 34); 
phase code a plurality of chirps of a radar signal according to the first set of PSK modulated phase-coded symbols and the second set of PSK modulated phase-coded symbols (Fig. 7 items 30 & 30’);
 and transmit the plurality of chirps of the radar signal according to the phase coding (Para. 64 and Figs. 2 & 7).
As to claims 2 and 23, Vogt discloses the apparatus of claim 1, wherein a number of PSK modulated phase-coded symbols in the first set is equal to a number of the plurality of chirps of the radar signal minus a number of PSK modulated phase-coded symbols in the second set (In other words this limitation simply means that the number PSK symbols in each set are equal, e.g. total chirps = first coded chirps plus second coded chirps thus second coded chirps = total chirps minus first coded chirps and vice versa.  Figure 7 shows up chirp sequence according to one code and down chirp sequence according to another code and that they are equal in number.).
As to claims 3 and 24, Vogt discloses the apparatus of claim 1, wherein a number of the plurality of encoded information bits is represented as (Nc-Ncl)*Q, wherein Nc is a number of the plurality of chirps of the radar signal, Ndl is a number of PSK modulated phase-coded symbols in the second set, and Q is a PSK modulation order (Similar reasoning to claim 2 because Q = 1 is within the broadest reasonable interpretation.).
As to claim 4, Vogt discloses the apparatus of claim 1, wherein the transmitter radar being configured to phase code comprises the transmitter radar being configured to: phase code a first set of the plurality of chirps of the radar signal according to the first set of PSK modulated phase-coded symbols (Fig. 7 item 30); and phase code a second set of the plurality of chirps of the radar signal according to the second set of PSK modulated phase-coded symbols (Fig. 7 item 30’).
As to claim 5, Vogt discloses the apparatus of claim 4, wherein the first set of the plurality of chirps of the radar signal are interleaved with the second set of the plurality of chirps of the radar signal (Fig. 7 Para. 64 “interleaved sequences”).
As to claim 6, Vogt disclose the apparatus of claim 1, wherein the transmitter radar comprises a radar of an autonomous or semi-autonomous vehicle (Fig. 4 Para. 7 “driver assistance”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 13, 16, 20 – 21 and 25 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt in view of Ananth (US 2019/0148829).
As to claims 9 and 25, Vogt teaches an apparatus, comprising: 
a receiver radar (Fig. 1 path of item 24) configured to: 
receive, from a transmitter radar, a plurality of chirps of a radar signal, wherein the plurality of chirps of the radar signal are phase coded according to a first set of phase-shift keying (PSK) modulated phase-coded symbols and a second set of PSK modulated phase-coded symbols (Fig. 7 items 30 & 30’), 
wherein the first set of PSK modulated phase-coded symbols convey a plurality of encoded information bits (Para. 51 “Hadamard codes” and “The elements of a code, also referred to as “code values,” are limited to the values +1 and −1, corresponding respectively to phase offsets of 0° and 180°” Fig. 1 item 18 modulator), and 
wherein the second set of PSK modulated phase-coded symbols are reference symbols having a known phase modulation (Para. 72 “A code set that correlates with (here, for example, is identical to) the code set C.sub.m1, C.sub.m2 used for phase modulation is used for phase demodulation” and Fig. item 34); 
determine a  (It is well-known that for a chirp radar that a beat frequency is calculated based on the difference in the frequencies of the transmitted and received echo wherein frequency corresponds to phase.); 
equalize the phase of the plurality of chirps of the radar signal  (Para. 92); 
determine a phase code of the first set of PSK modulated phase-coded symbols  (see Para. 55 “phase demodulation … cross-correlation …”, Para. 72 “conjugated”, Para. 82 “matched filter” and Para. 91 “matching”); and 
decode the plurality of encoded information bits based on the phase code of the first set of PSK modulated phase-coded symbols (Id. e.g. Para. 82 discusses phase demodulation based on orthongal codes.).
Vogt does not explicitly determine a phase difference between the receiver radar and the transmitter radar based on a phase of the plurality of chirps of the radar signal phase coded according to the second set of PSK modulated phase-coded symbols, equalize the phase of the plurality of chirps of the radar signal based on the determined phase difference, and determine a phase code of the first set of PSK modulated phase-coded symbols based on the equalized phase of the plurality of chirps in the same manner as required by the claims.  
In the same field of endeavor, Ananth teaches equalization of a phase difference between transmitter channels and receive channels in order to reduce interference.  See Ananth Para. 53.  
In view of the teachings of Ananth, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply equalization of a phase difference to the transmit and receive channel/paths as taught by Vogt in order to reduce interference thereby improving signal-to-noise or signal quality.  
As to claims 10, Vogt in view of Ananth teaches the apparatus of claim 9, wherein a number of PSK modulated phase-coded symbols in the first set is equal to a number of the plurality of chirps of the radar signal minus a number of PSK modulated phase-coded symbols in the second set (same reasoning as in claim 2).
As to claims 11 and 26, Vogt in view of Ananth teaches the method of claim 25, wherein a number of the plurality of encoded information bits is represented as (Nc-Ncl)*Q, wherein Nc is a number of the plurality of chirps of the radar signal, Ndl is a number of PSK modulated phase-coded symbols in the second set, and Q is a PSK modulation order (same reasoning as claim 3).
As to claims 12 and 27, Vogt in view of Ananth disclose the method of claim 25, wherein: a first set of the plurality of chirps of the radar signal are phase coded according to the first set of PSK modulated phase-coded symbols (Vogt: Fig. 7 item 31); and a second set of the plurality of chirps of the radar signal are phase coded according to the second set of PSK modulated phase-coded symbols (Vogt: Fig. 7 item 31’).
As to claims 13 and 28, Vogt in view of Ananth teaches the method of claim 27, wherein the first set of the plurality of chirps of the radar signal are interleaved with the second set of the plurality of chirps of the radar signal (Vogt: Fig. 7 items 31 and 31’).
As to claim 16, Vogt in view of Ananth teaches the apparatus of claim 9, wherein the radar signal is received from a radar of an autonomous or semi-autonomous vehicle (Vogt: Fig. 4 Para. 7).
As to claim 20, Vogt in view of Ananth teaches the apparatus of claim 9, wherein the receiver radar comprises a radar of an autonomous or semi-autonomous vehicle (Vogt: Fig. 4 Para. 7).

As to claim 21, Vogt in view of Ananth teaches the apparatus of claim 9, wherein the receiver radar is further configured to: determine a Doppler of the first set of PSK modulated phase-coded symbols based on the equalized phase of the plurality of chirps of the radar signal (Vogt: Para. 46 and 54 “Doppler”).
Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt in view of Min (CN 110877609).  
As to claim 7, Vogt does not teach the apparatus of claim 6, wherein the plurality of encoded information bits comprises an identifier of the autonomous or semi-autonomous vehicle.
In the same field of endeavor, Min teaches BPSK on page 10.  Min further teaches “identifying the license plate of the vehicle to determine rear radar 30 vehicle detected is same with the front radar 20 detected by vehicle 200 (Page 6).”
In view of the teachings of Min it would have been obvious to apply an identifier based on license plates to the code modulation in Vogt in order to keep track of which reflections are coming from which vehicles to improve the autonomous driving by knowing which reflections are coming from which vehicles thereby improving safety.  
As to claim 8, Vogt in view of Min teaches the apparatus of claim 7, wherein the identifier comprises a license plate number of the autonomous or semi-autonomous vehicle, a vehicle identification number (VIN) of the autonomous or semi-autonomous vehicle, or a user equipment (UE) identifier associated with the autonomous or semi-autonomous vehicle (same rational as provided for in claim 7).

Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt in view of Ananth in further view of Min (CN 110877609)
As to claim 17, Vogt in view of Ananth does not teach the apparatus of claim 16, wherein the plurality of encoded information bits comprises an identifier of the autonomous or semi-autonomous vehicle.
In the same field of endeavor, Min teaches BPSK on page 10.  Min further teaches “identifying the license plate of the vehicle to determine rear radar 30 vehicle detected is same with the front radar 20 detected by vehicle 200 (Page 6).”
In view of the teachings of Min it would have been obvious to apply an identifier based on license plates to the code modulation in Vogt in view of Ananth in order to keep track of which reflections are coming from which vehicles to improve the autonomous driving by keeping track of or knowing which reflections are coming from which vehicle thereby improving safety.  
As to claim 18, Vogt in view of Ananth and Min teaches the apparatus of claim 17, wherein the identifier comprises a license plate number of the autonomous or semi-autonomous vehicle, a vehicle identification number (VIN) of the autonomous or semi-autonomous vehicle, or a user equipment (UE) identifier associated with the autonomous or semi-autonomous vehicle (same rationale as provided for in claim 17).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vogt in view of Ananth and Min and in further view of Assaad (US 2019/0195982) filed Dec. 6, 2018.
As to claim 19, Vogt in view of Ananth and Min does not teach the method of claim 17 further comprising a transceiver configured to establish a sidelink with the autonomous or semi- autonomous vehicle based on the identifier to coordinate radar transmissions between the autonomous or semi-autonomous vehicle and the receiver radar.
In the same field of endeavor, Assaad teaches “For the scenario of transportation vehicles fitted with radio communications modules that communicate directly with each other in public traffic, whether for cooperative or autonomous driving, or also for participation in mobile radio and connection to the Internet or supplying with other data services, high reliability for safety-critical applications is unrelenting or very important for the customer (Para. 9).”
In view of the teachings of Assaad, it would have been obvious to include radio communications to communicate with other vehicles in order to share information including cross checking information and taking combined actions such as combined braking wherein two or more vehicles brake to further decrease the likelihood of a Collison thereby improving safety.  
Allowable Subject Matter
Claims 14 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach the limitation wherein the first set of the plurality of chirps of the radar signal are phase coded according to                     
                        
                            
                                s
                            
                            
                                m
                            
                        
                        e
                        x
                        p
                        ⁡
                        (
                        
                            
                                j
                                
                                    
                                        ∅
                                    
                                    
                                        m
                                    
                                
                            
                            
                                
                                    
                                        2
                                    
                                
                            
                        
                        -
                        
                            
                                
                                    
                                        ∅
                                    
                                    
                                        m
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                
                            
                        
                        )
                    
                 where                     
                        
                            
                                s
                            
                            
                                m
                            
                        
                    
                 is the first set of PSK modulated phase-coded symbols, j represents the                     
                        
                            -
                            1
                        
                    
                ,                     
                        
                            
                                
                                    
                                        ∅
                                    
                                    
                                        m
                                    
                                
                            
                            
                                
                                    
                                        2
                                    
                                
                            
                        
                    
                 is phase noise of the mth chirp at the receiver radar, and                     
                        
                            
                                j
                                
                                    
                                        ∅
                                    
                                    
                                        m
                                    
                                
                            
                            
                                
                                    
                                        1
                                    
                                
                            
                        
                    
                 is phase noise of the                     
                        
                            
                                m
                            
                            
                                t
                                h
                            
                        
                    
                 chirp at the transmitter radar.
Claims 15 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Please ensure the equations are correct.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648